Case 3:15-cv-01143-BJD-JBT Document 363-1 Filed 12/11/19 Page 1 of 4 PageID 31762




                               EXHIBIT 1
Case 3:15-cv-01143-BJD-JBT Document 363-1 Filed 12/11/19 Page 2 of 4 PageID 31763


                                                                           Page 1
                    UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF FLORIDA

                        JACKSONVILLE DIVISION



    WINN-DIXIE STORES, INC., and          )

    BI-LO HOLDINGS, LLC,                  )

                        Plaintiffs,       )

                  vs.                     ) 3:15-cv-1143-BJD-PDB

    SOUTHEAST MILK, INC., et al., )

                        Defendants.       )



                        VIDEOTAPED DEPOSITION

                                    OF

                        JOHN M. CONNOR, PH.D.



                    Tuesday, February 13, 2018

                                9:04 a.m.




    Reported by:

    Juliana F. Zajicek, RPR, CSR

    Job No. 20714


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 363-1 Filed 12/11/19 Page 3 of 4 PageID 31764

                                                   Page 50                                                     Page 52
 1    removal of the butter fat in the process before it        1   perishable fresh dairy products, such as beverage
 2    ends up in the consumer packaging, correct?               2   milk, cream, half and half, maybe some yogurts would
 3        A. Yes. Butter fat is -- is then, perhaps,            3   be in the very fresh category, cottage cheese has a
 4    used to -- to make -- to make butter or other higher      4   less than one-month usability typically for a
 5    fat dairy products.                                       5   consumer. So those -- those types of products might
 6        Q. Okay. Would -- would that excess cream,            6   be regarded by most people in the industry, or I
 7    butter fat, be used for fresh dairy products?             7   believe they are regarded by most people in the
 8        A. Yes, if you include in fresh dairy                 8   industry as fresh dairy products.
 9    products all of the products that Classes I, II, III,     9           The term "fresh dairy products" may or may
10    and IV are used for. So, fresh dairy products is --      10   not be applied by people in the industry to cheese,
11    is a term that I adopted from the Complaint. It's        11   butter and powdered milk.
12    possible that some consumers may not regard aged         12      Q. In the Edwards litigation, did you offer
13    cheeses as a fresh dairy product. On the other hand,     13   an opinion on the definition of fresh dairy products?
14    even aged cheeses have an expiration date or a sell by   14      A. I don't recall.
15    date on them. So, I mean, they -- they need to be --     15      Q. For ease of reference, I'm going to go
16    they need to be used up from some date of purchase       16   ahead and mark a bunch of stuff from Edwards, just to
17    at -- at retail. So in that sense, they are              17   make life easy. So -- well, let me -- let me start
18    perishable products to some extent.                      18   with small steps.
19             But, of course, fluid milk is -- is the         19           In the Edwards litigation, you prepared a
20    outstanding example of a highly perishable milk with a   20   number of reports?
21    very -- a very nearby sell by or -- or use by date       21      A. Yes. Three, I believe.
22    stamped on it. Those are -- those are probably from a    22      Q. So you prepared a report in support of the
23    consumer's point of view considered fresher dairy        23   Motion For Class Certification, is that correct?
24    products, but even the -- even the more highly           24      A. Yes.
                                                   Page 51                                                     Page 53
 1    processed products like cheese and butter do have         1      Q. You did a rebuttal declaration in support
 2    expiration dates and so they are -- they are              2   of class certification?
 3    perishable to some extent. So I use the term "fresh       3      A. Yes.
 4    dairy" simply for convenience for this report.            4      Q. You prepared a supplemental declaration in
 5        Q. Okay. So to you "fresh dairy" includes             5   support of Motion For Class Certification?
 6    essentially all dairy products?                           6      A. That is correct.
 7        A. Yes, just for the purposes of this report          7      Q. You prepared a report on the merits, is
 8    and to be consistent with the Complaint. Probably in      8   that correct?
 9    my previous writings I would have -- I would have         9      A. If I could look at it I -- to be sure. I
10    distinguished between products with a sell by date of    10   had sort of forgotten that one.
11    less than a month, something like that, versus           11      Q. Okay.
12    products that have very lengthy sell by dates. I         12      A. So maybe there were four reports.
13    guess powdered milk and -- and butter would be the       13      Q. There is more.
14    outstanding examples of products that can be kept for    14      A. Yeah.
15    a long time by the -- by the store or by the consumer    15      Q. You prepared a supplemental rebuttal
16    without -- without deteriorating or becoming unusable.   16   declaration and a rebuttal report on the merits.
17        Q. Okay. Is the definition of "fresh dairy           17          Does that sound --
18    products" that you're using for the purposes of your     18      A. My goodness, I wrote a lot, didn't I. I
19    report in this case consistent with the way that the     19   had forgotten all of those other reports.
20    term "fresh dairy products" is used in the industry?     20      Q. Okay.
21        MR. AHERN: Object to the form.                       21      A. Are they -- are they --
22    BY THE WITNESS:                                          22      Q. I'm happy to --
23        A. It -- it is -- it -- it is likely that            23      A. They are all public?
24    people in the industry distinguish between highly        24      Q. No.

                                                                                         14 (Pages 50 to 53)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 3:15-cv-01143-BJD-JBT Document 363-1 Filed 12/11/19 Page 4 of 4 PageID 31765

                                                   Page 74                                                      Page 76
 1    reason that you include Class III and Class IV            1   months would not be regarded as fresh by people in the
 2    products in the Winn-Dixie case is because you've been    2   industry, and probably by academic writers as well.
 3    instructed to do so?                                      3   BY MR. MILLER:
 4        MR. AHERN: Objection to the form. It                  4      Q. Examining Winn-Dixie's purchase data, what
 5    mischaracterizes his testimony.                           5   percent of their cheese purchases were of aged cheese
 6    BY THE WITNESS:                                           6   versus fresh cheese?
 7        A. Not -- I was not instructed. I was --              7      A. I -- I don't know. We did not analyze
 8    before I agreed to work on the case, I read the           8   that breakdown. I mean, we -- we had the information,
 9    Complaint and in order to decide whether Plaintiffs in    9   we had the -- all -- information on every product
10    this case had a -- had a strong case, a possibility      10   identified by sometimes several words, four or five
11    of -- of winning the case, and I concluded from the      11   words were used to describe it, so it would -- it
12    Complaint that there seemed to be a fairly strong -- a   12   would have been possible to break out cheeses that had
13    fairly strong case and the term "fresh dairy products"   13   a one, two, three-week expiration date versus those
14    was used in the Complaint, so in order not to confuse    14   that were -- had expiration dates of a month or more,
15    the judge, who is going to be the reader of this         15   which might be a -- a reasonable breakdown between,
16    expert opinion, and the reader of the Complaint, I       16   quote, fresh cheeses and aged cheeses. We could have
17    used the same word for fresh dairy products.             17   done it, but we didn't because we were looking --
18            But I admit, of course, in prior testimony       18   our -- our objective was to look at the four classes
19    that consumers and members, people in the industry may   19   of milk and the products derived therefrom. So it was
20    not think of fresh dairy products. So it's simply a      20   unnecessary to do it for our purposes.
21    term of art adopted for this particular case.            21      Q. So, therefore, for purposes of your
22    BY MR. MILLER:                                           22   analysis in this case, all cheeses were treated
23        Q. Can you point me to any scholarly articles        23   together, whether they were what you are now calling
24    that treat butter as a fresh dairy product?              24   fresh cheeses versus aged cheeses?
                                                   Page 75                                                      Page 77
 1       MR. AHERN: Object to the form.                         1       A. We analyzed the OOPs for the four
 2    BY THE WITNESS:                                           2   different classes. One of those classes contains most
 3       A. I have reviewed the scholarly articles in           3   of the products in -- in a store called cheese. I
 4    my Exhibit C, which is Exhibit 4 for this case, and I     4   think cottage cheese might be an exception, but I'd
 5    do not see any there that I recall having read that       5   have to -- I'd have to look again. So that's my
 6    regard butter as a, quote, fresh dairy product,           6   answer.
 7    unquote.                                                  7       Q. Let's -- let's go back to Exhibit 4.
 8    BY MR. MILLER:                                            8          We previously noted that you had an
 9       Q. Any of those scholarly article treat                9   interview with Graham Leary, and that's mentioned in
10    cheese as a fresh dairy product?                         10   Exhibit 4, correct?
11       MR. AHERN: Object to the form.                        11       A. That is correct.
12    BY THE WITNESS:                                          12       Q. How many times did you speak with
13       A. Well, there are some cheeses that are              13   Mr. Leary?
14    called fresh because they are not aged. Brie is an       14       A. Once.
15    example of a cheese that would probably be called        15       Q. Okay. And when did that take place?
16    fresh cheese. Mozzarella would be another that was       16       A. Somewhere between two and four months ago.
17    probably called fresh cheese because its sell by date    17       Q. How long did your interview last?
18    or use by date is -- is a few days or a week or -- a     18       A. Almost an hour.
19    week at the most. There are some cheeses that are        19       Q. Did that take place in person?
20    quite fresh, cottage cheese, but that's in a different   20       A. It was a conference call in which he was
21    category, I suppose. And then you have aged cheeses.     21   included, I was included, yes.
22            I think the fresh cheeses would be               22       Q. Who else was on that call?
23    regarded as a fresh dairy product, the two examples I    23       A. I think it was Mr. Ahern.
24    gave, but cheddar cheese and others that are aged for    24       Q. Anybody else?

                                                                                         20 (Pages 74 to 77)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
